DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins US 2297980 (hereinafter Perkins) in view of Bosnakovic US 5934628 (hereinafter Bosnakovic).
Re. Cl. 1, specifically the claim limitations “by pressing and recessing” and “by curling” in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation does not patentably define over the prior art of record.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e a flat fixing portion and the curling portion, does not depend on its method of production, i.e. pressing and recessing or curling. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 

    PNG
    media_image1.png
    262
    482
    media_image1.png
    Greyscale

Re. Cl. 1, Perkins discloses: A support leg connecting structure (14, 26, 24, Fig. 1) for a tripod (see Fig. 1), the tripod comprising a central tube (18, Fig. 1), three support legs (14, Fig. 1), three braces (26, Fig. 1), and an upper tripod unit (12, Fig. 2), the central tube inserting through the upper tripod unit (see Fig. 1), one end of the support leg pivotally connected to the upper tripod unit (see Fig. 1-2), and two ends of each of the braces respectively pivotally connected to the support leg (see 28, Fig. 1) and the central tube (see 27, Fig. 1), the support leg connecting structure comprising: a flat fixing portion (see annotated figure 6) formed at an appropriate position of an outer wall of each of the support legs (see annotated figure 6) by pressing and recessing, a curling portion (see end 28, Fig. 8) formed on one end of each of the braces by curling, the curling portion surrounding a periphery of the flat fixing portion (see Fig. 6-7); and a fastening part (see Fig. 6-7, structure which hingedly secures 14 to 28; Col. 2, Lines 23-27); the support leg and the brace are pivotally connected to each other around the fastening part (see Fig. 1-2; Col. 2 Lines 23-27).
Re. Cl. 2, Perkins discloses: the curling portion of the brace is provided with a notch (see annotated figure 6, the notch is where the flat fixing portion enters into between spaced ends of the brace 26), the flat fixing portion is embedded in the notch (see annotated figure 7), the support leg and the brace are pivotally connected to each other around the fastening part.
Re. Cl. 6, Perkins discloses: the flat fixing portion is formed with a protrusion portion (see annotated figure 6; the flat fixing portion is a protrusion portion since it protrudes inwards from 14 back towards 24 as can be seen in Fig. 1).
Re. Cls. 1-2, Perkins appears to illustrate a fastener which functions to secure the curling portion (28, Fig. 1 and 6) to the leg (14) but the specification does not explicitly disclose that it’s a fastener which forms the hinged connection between the leg and the curling portion.  Therefore, Perkins is silent to the flat fixing portion provided with a piercing hole; the curling portion having a through hole; wherein the piercing hole of the flat fixing portion corresponds to the through hole of the curling portion, the fastening part is inserted through the piercing hole and the through hole (Cl. 1) or the notch separating the through hole into two separate through holes, which separates the through hole into two separated through holes; the piercing hole of the flat fixing portion corresponds to the two separated through holes, the fastening part is inserted through the piercing hole and the two separated through holes (Cl. 2). Bosnakovic discloses a supporting leg connecting structure (see 6 and 8, Fig. 1) which includes a fixing portion (see portion of 6 which 8 attaches to in Fig. 1 and 4) and a curling portion (end portion 76 of 8).  Re. Cl. 1, Bosnakovic discloses the fixing portion is provided with a piercing hole (80, Fig. 5), the curling portion formed with a through hole (81, Fig. 5) and a fastening part (78, Fig. 5); wherein the piercing hole of the flat fixing portion corresponds to the through hole of the curling portion (see Fig. 5), the fastening part is inserted through the piercing hole and the through hole (see Fig. 5).  Re. Cl. 2, Bosnakovic discloses a notch separating the through hole into two separate through holes (see Fig. 4, right side which shows that brace 8 includes two flat members and therefore there is a notch or open space which receives 6 therein), which separates the through hole into two separated through holes (see Fig. 4, each flat member has an opening 76 where 78 passes into to secure 8 to 6); the piercing hole of the flat fixing portion corresponds to the two separated through holes (see Fig. 4-5), the fastening part is inserted through the piercing hole and the two separated through holes (see Fig. 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Perkins device to be secured together using the piercing hole, through hole and fastening part configuration of Bosnakovic since Bosnakovic states that such a modification would bias the legs and links slightly outward to facilitate an automatic opening of the support leg when the device is placed on a generally horizontal support surface (Col. 5, Lines 52-57).
Re. Cl. 5, the combination of Perkins in view of Bosnakovic discloses the claimed invention except that the flat fixing portion is a water drop shape. As can be seen in Fig. 6 of Perkins, the shape of the flat fixing portion appears to be rounded or circular since it (28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the flat fixing portion of Perkins to be the claimed shape since it has been held that the claimed configuration or shape of a structure is an obvious matter of design choice absent persuasive evidence that the claimed configuration was significant.  The Examiner notes that the shape shown in Fig. 6-7 of Perkins and the claimed water drop shape would function equivalently and in the instant application, Applicant has not disclosed any criticality for the particular shape.  Therefore, the claimed shape is considered an obvious matter of design choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)   
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins in view of Bosnakovic as applied to claims 1-2 and 5-6 above, and further in view of Cooper US 9010701 (hereinafter Cooper).

    PNG
    media_image2.png
    417
    779
    media_image2.png
    Greyscale

Re. Cl. 3, the combination of Perkins in view of Bosnakovic does not disclose a recessed curved surface is formed between the flat fixing portion and an undeformed portion of the support leg. Cooper discloses a pivotal mounting configuration in a stand (see connection between 40 and 20, Fig. 3) that includes a flat fixing portion (see flat portion in Fig. 6b where 21 lies) and a recessed curved surface is formed between the flat fixing portion and an undeformed portion of the support leg (see annotated figure 6b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Perkins flat fixing portion to include the recessed curved portion of Cooper to provide a more seamless looking connection (20a and 40a) forms a substantially even or flush outer surface which is a visually appealing and sleeker looking design.  Furthermore, the particular configuration of the recessed curved surface would provide end points or stops for preventing further pivoting of the members (40) which would act to prevent over opening or spreading of the braces in the proposed combination.
Re. Cl. 4, the combination of Perkins in view of Bosnakovic in view of Cooper discloses the claimed invention except that the recessed curved surface is an oval shape. As can be seen in Fig. 6b of Cooper, the shape of the recessed curved surface appears to be rounded since it engages with enlarged end portion (40a) of the portion (40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the curved recessed portion of Cooper to be the claimed shape since it has been held that the claimed configuration or shape of a structure is an obvious matter of design choice absent persuasive evidence that the claimed configuration was significant.  The Examiner notes that the shape shown in Fig. 6b of Cooper and the claimed oval shape would function equivalently and in the instant application, Applicant has not disclosed any criticality for the particular shape.  Therefore, the claimed shape is considered an obvious matter of design choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. O’Neil US 3091249, Sipe US 755403 and Hall US 1289047 all .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632